United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2153
                         ___________________________

                                  Troy K. Scheffler

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

          City of Blaine, a political subdivision of the state of Minnesota

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                             Submitted: May 11, 2020
                               Filed: July 24, 2020
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, MELLOY and SHEPHERD, Circuit Judges.
                             ____________

PER CURIAM.

       The City of Blaine (“the City”) seized Troy Scheffler’s car and commenced
forfeiture proceedings. Minnesota courts upheld the forfeiture. Scheffler eventually
filed this 42 U.S.C. § 1983 action claiming that the forfeiture violated his federal
constitutional rights. Applying the Rooker-Feldman doctrine,1 the district court2
dismissed his federal claims for lack of subject matter jurisdiction. We affirm.

                                     I. Background
       In 2010, officers arrested Scheffler for driving under the influence. The City
prosecuted the offense and charged Scheffler with violating Minn. Stat. § 171.09
subdiv. 1(f)(1). That subdivision makes it a crime to possess or consume alcohol if
the individual holds a special class of driver’s license (a “B card”). See id. A violation
of that restriction can result in the forfeiture of the violator’s vehicle. See id.
§ 169A.63 subdiv. 7(d)(3). Scheffler admitted to facts that supported a misdemeanor
driving-under-the-influence conviction; in exchange, the City dropped the B-card
charge. Scheffler’s conviction was upheld on appeal.

       The City seized Scheffler’s car, and Scheffler filed a timely notice of a civil
forfeiture hearing. After Scheffler’s criminal proceeding concluded in 2015, the
district court administrator was tasked with scheduling a forfeiture hearing “as soon
as practicable.” See id. § 169A.63 subdiv. 9(d). The administrator failed to do so;
Scheffler called and scheduled one nine months later.

       During his state forfeiture proceedings, Scheffler argued that the
administrator’s failure to promptly schedule a hearing invalidated the forfeiture. He
also argued that his driving-under-the-influence conviction did not render his car
subject to forfeiture. The court reviewed the evidence, including the testimony of an
individual who kept driving records that indicated that Scheffler had a B-card license.



      1
      See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); see also D.C. Ct. App. v.
Feldman, 460 U.S. 462 (1983).
      2
      The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota.

                                           -2-
The state trial court then found that Scheffler had committed an offense qualifying
his vehicle for forfeiture and denied his forfeiture challenge.

      Scheffler appealed to the Minnesota Court of Appeals, which affirmed. See
Scheffler v. 2008 Chevrolet Motor Vehicle, No. A17-0478, 2018 WL 414313, at *1
(Minn. Ct. App. Jan. 16, 2018). The Minnesota Court of Appeals held that
(1) Scheffler was not entitled to a hearing within 180 days of the conclusion of his
criminal case, (2) the failure of the court administrator to timely schedule a hearing
did not deprive the court of jurisdiction, (3) Scheffler was not entitled to return of the
vehicle, and (4) the state trial court did not err in admitting the record keeper’s
testimony. Scheffler petitioned the Minnesota Supreme Court for review. That court
denied Scheffler’s petition on March 28, 2018, and the clerk of appellate courts
entered the final judgment on August 23, 2018.

       On June 26, 2018, Scheffler filed this action in federal district court against the
state district court administrator and the City. The court administrator settled
Scheffler’s suit against it, and Scheffler then amended his complaint, asserting four
§ 1983 claims against the City. In the first two, he argued that the City’s failure to
conduct a timely forfeiture hearing violated his constitutional procedural and
substantive due process rights. In the third, he alleged that the City violated the Equal
Protection Clause by treating him differently than other individuals involved in
forfeiture proceedings. In the fourth, Scheffler alleged that the City offered the
records keeper’s testimony in retaliation for Scheffler pointing out that he did not
concede to having a B card during the criminal proceedings.

      Applying the Rooker-Feldman doctrine, the district court dismissed Scheffler’s
case against the City for lack of jurisdiction.3 The district court concluded that


      3
          Alternatively, the district court found that res judicata barred Scheffler’s
claims.

                                           -3-
Scheffler’s federal claims were inextricably intertwined with his state claims. The
district court could not grant Scheffler the relief he sought without effectively
overruling the state courts’ forfeiture decisions. It also rejected Scheffler’s argument
that he filed his federal case before the state clerk of appellate courts filed the final
state court judgment, rendering Rooker-Feldman inapplicable. The district court
dismissed Scheffler’s claim with prejudice. He appeals.

                                      II. Discussion
       We review a district court’s dismissal for lack of subject matter jurisdiction
under the Rooker-Feldman doctrine de novo. Goetzman v. Agribank, FCB (In re
Goetzman), 91 F.3d 1173, 1177 (8th Cir. 1996). The Rooker-Feldman doctrine is
confined to “cases brought by state-court losers complaining of injuries caused by
state-court judgments rendered before the [federal] district court proceedings
commenced and inviting district court review and rejection of those judgments.”
Exxon Mobil Corp. v. Saudi Basic Indus., 544 U.S. 280, 284 (2005). “[O]nce a party
has litigated in state court, however, he cannot circumvent Rooker-Feldman by
recasting his or her lawsuit as a section 1983 action.” Robins v. Ritchie, 631 F.3d 919,
925 (8th Cir. 2011) (cleaned up). To determine whether a party is simply recasting his
or her lawsuit, courts “determine if the state and federal claims are inextricably
intertwined.” Id. (internal quotation omitted). “Federal claims are inextricably
intertwined with state-court claims if the federal claims can succeed only to the extent
the state court wrongly decided the issues before it.” Id.

      Here, Scheffler fails to argue that the district court erred in finding his state and
federal claims inextricably intertwined.4 Instead, he claims that he “beat the Rooker-

       4
       In his res judicata arguments and in a heading, Scheffler argued that two of
his federal claims “[a]rose [i]ndependently from the [s]eizure of [h]is [v]ehicle.”
Appellant’s Br. at 44 (bold and underline omitted). But he does not make similar
arguments regarding the Rooker-Feldman doctrine. And our standard turns on
whether the claims are “inextricably intertwined,” not whether they “arise out of” the
                                           -4-
Feldman deadline by nearly two months.” Appellant’s Br. at 39. The Supreme Court
“confined the application of Rooker-Feldman to only those federal cases commenced
after a state-court judgment was rendered.” Robins, 631 F.3d at 927 (emphasis
added). Thus, if Scheffler filed his federal action before the “state-court judgment was
rendered,” Rooker-Feldman does not apply.

       Scheffler filed his federal action on June 26, 2018. The Minnesota Supreme
Court denied Scheffler’s petition for review on March 28, 2018, and the clerk of
appellate courts entered an administrative order on August 23, 2018. Scheffler argues
that the date of the clerk’s order is the day the “state-court judgment was rendered.”

      Scheffler misunderstands Minnesota law. In Robins, we determined that in
Minnesota a “state-court judgment was ‘rendered’” “when the Minnesota Supreme
Court filed its opinion,” not when the “formal judgment was entered” by the clerk of
appellate courts. Id. at 928. In other words, we looked to the date of the filing of the
Minnesota Supreme Court’s decision, not the date of the clerk’s entry of formal
judgment. Applying that rule here, the state court judgment was rendered on March
28, 2018, almost three months before Scheffler filed his federal suit. Therefore,
Scheffler’s federal action commenced after the state-court judgment was rendered,
and Rooker-Feldman applies. Scheffler asserts no other basis for not applying the
doctrine. Scheffler’s suit challenges the final state court decision and does not avoid
Rooker-Feldman. The district court did not err in applying it to dismiss Scheffler’s
claims for lack of subject matter jurisdiction.5


same facts. Because “there was no meaningful argument on this claim in his . . . brief,
it is waived.” Liscomb v. Boyce, 954 F.3d 1151, 1154 (8th Cir. 2020) (internal
quotation omitted).
      5
        Because we affirm the dismissal on Rooker-Feldman grounds, we do not
address the parties’ arguments regarding other abstention doctrines, res judicata, and
the merits of Scheffler’s claims. Further, because Scheffler has not argued that the
district court erred in dismissing his claims with prejudice, we deny his request to
                                          -5-
                                 III. Conclusion
      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




remand to allow him to amend his complaint to add another claim.
                                        -6-